Citation Nr: 0824270	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-32 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a disability evaluation greater than 10 
percent for status post hernioplasties, bilateral inguinal, 
and umbilical, with recurrent left hernia, post second 
henioplasty with mesh repair.

REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1950 to 
March 1954.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.

In August 2005, the RO issued a rating decision that 
increased the veteran's disability rating from 0 to 10 
percent for the veteran's service-connected left hernia, 
effective January 28, 2005.  In February 2006, the RO 
reconsidered this decision in light of new evidence, but 
nevertheless affirmed its prior decision.  

In September 2006, the veteran appealed the RO's rating 
decision, only specifying disagreement with the disability 
rating for his service-connected left hernia.  Hence, the 
only issue currently before the Board is the veteran's 
entitlement to a rating in excess of 10 percent for his left 
hernia.

Finally, the Board finds that correspondence from the veteran 
reflects that he has raised a claim for service connection 
for nerve damage and/or a groin disorder as secondary to his 
service-connected left hernia.  This claim is referred to the 
RO for appropriate adjudication.  The Board also notes that 
the veteran provided additional evidence with respect to his 
previous claims for service connection for hearing loss and 
tinnitus in November 2007, which the Board construes as an 
intent to reopen these claims.  This matter is also referred 
to the RO for appropriate consideration.


FINDINGS OF FACT

1.  The veteran's service-connected left hernia is small and 
postoperative recurrent, but readily reducible, and well 
supported, either by truss or belt, or under ordinary 
conditions.

2.  The veteran does not have a compensable second hernia.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's service-connected left hernia have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.114, Diagnostic Code (DC) 7338 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of four letters dated in 2005, one 
in February, two in March, and one in May, the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO issued all of those VCAA notice letters prior to 
initially adjudicating the veteran's claim, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  

It equally deserves mentioning that a more recent March 2006 
letter informed the veteran that a downstream disability 
rating and effective date will be assigned if his underlying 
claim for service connection is granted.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  And although the RO has 
not gone back and readjudicated his claim since providing 
that additional notice, such as in a supplemental statement 
of the case (SSOC) - see 38 C.F.R. §§ 19.31, 19.37, there 
has been no reason to since he has not submitted or 
identified any additional evidence in response to that 
additional notice that requires considering.  That is to say, 
the absence of an SSOC after that additional notice is not 
prejudicial because the result of such a readjudication on 
exactly the same evidence and law previously considered would 
be no different than the previous adjudication.  Medrano v. 
Nicholson, 21 Vet. App. 165, 173 (2007).  See, too, Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV) and Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(both indicating that if, for whatever reason, there was no 
VCAA notice prior to the initial adjudication of the claim 
or, if there was, it was inadequate (i.e., not fully content-
compliant), then this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the veteran is given an opportunity to participate 
effectively in the adjudication of the claim).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Here, because the Vasquez-Flores' decision was not issued 
until very recently, the veteran has not received VCAA notice 
specifically tailored to comply with it.  And in Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit 
Court held that this type of notice error is presumed 
prejudicial and that it is incumbent upon VA, not the 
veteran, to show why the error is nonprejudicial, 
i.e., harmless.  VA can show the error is harmless by 
demonstrating why it does not affect the essential fairness 
of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  The 
diagnostic criteria used to determine the relative severity 
of his hernia were provided to him in the SOC.  A reasonable 
person could be expected to read and understand these 
criteria, and that evidence to show his disability met the 
requirements for a higher rating was needed for an increase 
to be granted.  After receiving notice of the rating 
criteria, his claim was readjudicated in the SOC, after 
additional evidence was received.  So the readjudication 
effectively "cured" the inadequate notice or lack of notice 
prior to the initial adjudication of his claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, even if there arguably is any deficiency in the notice 
to the veteran or the timing of the notice it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined  the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, and his 
responses, he clearly has actual knowledge of the evidence he 
is required to submit; and (2) based on his contentions and 
the communications provided to him by VA over the course of 
this appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

With respect to the duty to assist, the RO obtained the 
veteran's service medical records (SMRs), service personnel 
records, VA medical records, and private medical records.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As there is 
no other indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.

Increased Evaluation Claim

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 
(2007).

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent 
decision of the Court, however, has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider whether the rating 
should be "staged."  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of a staged 
rating would be necessary.

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran asserts that he is entitled to a higher rating 
for his service-connected hernia, currently assigned a 
compensable evaluation of 10 percent under Diagnostic Code 
(DC) 7338.  See 38 C.F.R. § 4.114.

Under DC 7338, the rater is instructed to rate the disability 
at 10 percent when the hernia is postoperative recurrent, 
readily reducible and well supported by truss or belt.  DC 
7338 further instructs the rater to rate the disability at 30 
percent when the hernia is small, postoperative recurrent, or 
unoperated irremediable, not well supported by truss, or not 
readily reducible.  Id.  A 60 percent rating is provided when 
the hernia is large, postoperative, recurrent, and not well 
supported under ordinary conditions and not readily 
reducible, when considered inoperable.  Id. 

The VA Progress Notes prepared in September 2006 contain 
notes of an August 2005 examination wherein a VA physician 
describes the veteran's hernia as "small, moderately tender 
bulge superior/medial, reducible."  He also notes the 
veteran's hernia as postoperative recurrent and that the 
veteran "has to reduce it frequently."

The record contains no evidence regarding the veteran's 
hernia being not well supported, either by a belt or truss or 
under any other condition.  In fact, the record is completely 
unremarkable as to characterizing the veteran's hernia as 
needing such additional support.  

The fact that the veteran's service-connected left hernia is 
small and readily reducible is uncontroverted.

The Board notes that the veteran's condition had at one time 
been characterized as bilateral.  DC 7338 provides in its 
notes that the rater is to add 10 percent for bilateral 
involvement, provided the second hernia is compensable.  

DC 7338 instructs the rater that a hernia is not compensable 
when it is either small, reducible, or without true hernia 
protrusion; or not operated but remediable.  

The veteran's SMRs from June 1951 note that the veteran was 
admitted to a military hospital "with bilateral indirect 
inguinal hernia and small epigastric hernia.  On 29 June 
1951, hernias [were] repaired."  This suggests that more 
than one hernia is postoperative, that the hernias were, in 
fact, repaired.  Furthermore, the veteran's SMRs, VA medical 
records, and private medical records are unremarkable for any 
indication of recurrence with regard to any hernia other than 
that for which the veteran is currently rated at 10 percent 
disability.  Moreover, the veteran makes no assertions or 
complaints regarding any other hernia.  Hence, the Board 
finds that the veteran does not have a compensable second 
hernia.

The veteran's condition as bilateral does not entitle him to 
any increase in his rating, as he has only one compensable 
hernia.

In the September 2006 VA Progress Notes, the veteran asserts 
that he is experiencing pain and tenderness associated with 
his condition and the record reflects his complains thereof 
as well as some symptomatic "swelling." 

The Board acknowledges the veteran's complaints of the pain 
and discomfort associated with his condition.  However, the 
criteria for compensation under DC 7338 do not assess such 
subjective symptoms as factors to consider in the assignment 
of a disability rating.  And there are no other relevant 
Diagnostic Codes for consideration.

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether staged ratings are appropriate for the 
veteran's hernia. But his symptoms have remained constant 
throughout the course of the period on appeal and, as such, 
the Board finds that staged ratings are not warranted.

In summary, based on all of the foregoing, the Board finds 
that a preponderance of the evidence is against entitlement 
to a rating in excess of 10 percent for the veteran's 
service-connected left hernia.




ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected left hernia is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


